                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 18-00140-01-CR-W-DGK
                                                  )
 CAESAR V. VACA,                                  )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On July 16, 2018, the Grand Jury returned a two-count Superseding
Indictment. Count One charges that on or about November 20, 2016, in the Western District of
Missouri, the Defendant, Caesar V. Vaca, having previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess, in and affecting interstate
commerce, a firearm and ammunition in violation of Title 18, United States Code, Sections 922(g)(1)
and 924(e)(1).

Count Two of the Superseding Indictment further charged that on May 24, 2018, Defendant Vaca
knowingly and intentionally possessed with intent to distribute some amount of a mixture and
substance containing cocaine in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C). The Court granted a motion to sever the counts. A jury trial on Count Two was held on the
December 10, 2018 Joint Criminal Jury Trial Docket. Defendant Vaca was found guilty of possession
of cocaine.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: William A. Alford, III/Robert M. Smith
     Case Agent: Detective Mativvi
     Paralegal: Robert Mayo
     Defense: William M. Ermine
     Investigator: Gina Slack

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 17 with stipulations; 22 without stipulations
     Defendants: 9 witness, including the Defendant
TRIAL EXHIBITS
     Government: approximately 60 exhibits
     Defendant: no more than 15 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 5 days total
     Government’s case including jury selection: 4 day(s)
     Defense case: 1 day(s)

STIPULATIONS: Possible stipulations, including felony conviction and another area.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: Due on or before January 29, 2019.
              Defense: Due on or before January 29, 2019.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

       Please note: Judge Kays tried the case involving Count Two of the Superseding
       Indictment and he has indicated to the Government that he would preside over the second
       trial. The parties believe that it should go on the first week because of the President’s Day
       holiday on the second week. Both parties would prefer a full week for the trial.

IT IS SO ORDERED.

                                                     /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE



                                                2
